     Case 3:20-cv-01952-MMA-NLS Document 5 Filed 10/09/20 PageID.80 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JACQUELINE SVOBODA,                                 Case No.: 20cv1952-MMA (NLS)
12                                      Plaintiff,       ORDER SETTING EARLY
     v.                                                  NEUTRAL EVALUATION
13
                                                         CONFERENCE
14   MEDICAL MANAGEMENT
     INTERNATIONAL, INC. dba
15
     BANFIELD PET HOSPITAL; and DOES
16   1 through 25, inclusive,
17                                   Defendants.
18
19         Due to a conflict on the Court’s calendar, the Court VACATES the Early Neutral
20   Evaluation Conference (“ENE”) set for November 4, 2020 and RESETS it for
21   November 10, 2020 at 10:00 a.m. The Court will hold the ENE via videoconference and
22   the parties shall abide by the remainder of the procedures set forth in the Court’s October
23   5th Notice and Order Setting Early Neutral Evaluation Conference. See ECF No. 4.
24         IT IS SO ORDERED.
25   Dated: October 5, 2020
26
27
28

                                                     1
                                                                               20cv1952-MMA (NLS)
